Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE

CITY NATIONAL CORPORATION

 


2002 AMENDED AND RESTATED OMNIBUS PLAN


 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT is made as of DATE between CITY
NATIONAL CORPORATION, a Delaware corporation (the “Company”), and COLLEAGUE
NAME, an employee of the Company or a subsidiary of the Company (“Colleague”),
with reference to the following:

 

A.                                   On April 28, 2004 the shareholders of the
Company adopted the City National Corporation 2002 Amended and Restated Omnibus
Plan, as amended from time to time thereafter (the “Plan”), pursuant to which
the Compensation, Nominating & Governance Committee of the Board of Directors
(the “Committee”) may award selected officers and other Company or Company
subsidiary employees restricted shares, restricted units or other deferred
Awards of the Company’s common stock (the “Stock”).

 

B.                                     The Committee has determined to grant to
Colleague an award of restricted stock units pursuant to the terms and
conditions of this Agreement.

 

1.                                      Grant of Restricted Stock Unit Award.

 

(a)                                  Details of Award.  Pursuant to the Plan,
the Company hereby grants a Restricted Stock Unit Award (as defined in the
Addendum to this Agreement) with the following terms:

 

(i)                                     Number of Restricted Stock Units to be
issued:  # of Units awarded (the “Restricted Stock Units”);

 

(ii)                                  The date of the Award: 
                                 (the “Award Date”); and

 

(iii)                               The consideration, if any, for the
Restricted Stock Units:  Colleague’s Employment with the Company.

 

(b)                                 Restricted Stock Unit Account.  The
Restricted Stock Unit Award will be credited to Colleague’s Restricted Stock
Unit Account as of the Award Date and upon satisfaction of the conditions of
this Agreement.

 

2.                                      Restricted Stock Units.  Colleague
hereby accepts the Restricted Stock Units and agrees with respect thereto as
follows:

 

1

--------------------------------------------------------------------------------


 

(a)                                  Forfeiture. In the event of termination of
Colleague’s employment with the Company or employing subsidiary for any reason
other than (i) Retirement, (ii) death or (iii) Total Disability, or except as
otherwise provided in the last sentence of subparagraph (b) of this Paragraph 2,
Colleague shall, for no consideration, forfeit to the Company all Restricted
Stock Units to the extent then subject to forfeiture.

 

(b)                                 Lapse of Forfeiture Restrictions.  All
Restricted Stock Units are subject to forfeiture, as provided in subparagraph
(a), until the forfeiture restrictions lapse in accordance with the following
schedule provided that Colleague has been continuously employed by the Company
from the Award Date through the lapse date:

 

 

 

Percentage of

 

 

 

Time From

 

Restrictions Which

 

Total Percentage of

 

Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

 

 

 

 

 

 

After 1 year

 

0%

 

0%

 

 

 

 

 

 

 

After 2 years

 

25%

 

25%

 

 

 

 

 

 

 

After 3 years

 

25%

 

50%

 

 

 

 

 

 

 

After 4 years

 

25%

 

75%

 

 

 

 

 

 

 

After 5 years

 

25%

 

100%

 

 

Notwithstanding the foregoing, the forfeiture restrictions shall lapse as to all
of the Restricted Stock Units on the earlier of (i) subject to the discretion of
the Committee, the occurrence of a Change in Control Event (as such term is
defined in the Plan), or (ii) the date Colleague’s employment with the Company
is terminated by reason of death, Total Disability or Retirement. In the event
Colleague’s employment is terminated for any other reason, including retirement
prior to age sixty-five with the approval of the Company or employing
subsidiary, the Committee or its delegate, as appropriate, may, in the
Committee’s or such delegate’s sole discretion, approve the lapse of forfeiture
restrictions as to any or all Restricted Stock Units still subject to such
conditions, such lapse to be effective on the date of such approval or
Colleague’s termination date, if later.

 

(c)                                  Restricted Stock Unit Accounts/Dividend
Equivalent Unit Accounts.  A Colleague’s Restricted Stock Unit Account and
Dividend Equivalent Unit Account shall be memorandum accounts on the books of
the Company. The Restricted Stock Units credited to a Restricted Stock Unit
Account and Dividend Equivalent Units credited to the Colleague’s Dividend
Equivalent Unit Account shall be used solely as a method for the determination
of the number of Shares of Stock and any amount remaining in the Dividend
Equivalent Unit Account to be eventually distributed to the Colleague in
accordance with the Addendum to this Agreement. The Restricted Stock Units and
the Dividend Equivalent

 

2

--------------------------------------------------------------------------------


 

Units shall not be treated as property or as a trust fund of any kind. The
Colleague shall not be entitled to any voting or other stockholder rights with
respect to Restricted Stock Units awarded or credited under the Plan. The number
of Restricted Stock Units credited (and the number of Shares to which the
Colleague is entitled under the Plan) shall be subject to adjustment in
accordance with the terms of the Plan.

 

(d)                                 Dividend Equivalents.  Colleague’s Dividend
Equivalent Unit Account shall be credited with Dividend Equivalent Units in an
amount equal to the dividend per Share for the applicable dividend payment date
(which, in the case of any dividend distributable in property other than Shares,
shall be the per Share value of such dividend, as determined by the Company for
purposes of income tax reporting) times the number of Restricted Stock Units
held by Colleague on the record date for the payment of such dividend.  Dividend
Equivalent Units credited to Colleague’s Dividend Equivalent Unit Account shall
vest immediately and shall not be subject to forfeiture.

 

(e)                                  Nontransferability.  The Restricted Stock
Units and the Dividend Equivalent Units and the rights and interests of the
Colleague under this Agreement may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of prior to
distribution.

 

3.                                      Withholding of Tax.  The receipt of
Shares and cash upon distribution may result in income to you for federal or
state tax purposes.  To the extent that you become subject to taxation, you
shall deliver to the Company at the time of such receipt such amount of money or
shares of unrestricted Stock, as the Company may require to meet its withholding
obligation under applicable tax laws or regulations.  If you fail to do so, the
Company is authorized to withhold from any cash or stock remuneration then or
thereafter payable to you any tax required to be withheld by reason of such
resulting compensation income.  Your delivery of Shares to meet the tax
withholding obligation is subject to the Company’s Securities Trading Policy as
may be in effect from time to time.  You must have owned any Stock you deliver
for at least six months.  Any Stock you deliver or which is withheld by the
Company will be valued on the date of which the amount of tax to be withheld is
determined.  Any fractional shares of stock resulting from withholding of taxes
will be paid to you in cash.

 

4.                                      Status of Stock.  Colleague agrees that
the Shares distributed to Colleague will not be sold or otherwise disposed of in
any manner which would constitute a violation of any applicable federal or state
securities laws.  Colleague also agrees (i) that the certificates representing
the Shares may bear such legend or legends as the Company deems appropriate in
order to assure compliance with applicable securities laws, (ii) that the
Company may refuse to register the transfer of the Shares on the stock transfer
records of the Company if such proposed transfer would be in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
securities law and (iii) that the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Shares.

 

3

--------------------------------------------------------------------------------


 

5.                                      Limitation on Transfer.  Other than upon
death or pursuant to a DRO, the Restricted Shares and all rights granted under
this Agreement are personal to Colleague and cannot be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to execution, attachment or similar processes.

 

6.                                      Plan and Addendum
Incorporated/Availability.  Colleague acknowledges that the Company has made
available a copy of the Plan and the Addendum to this Agreement, and agrees that
this Award of Restricted Units and Dividend Equivalent Units shall be subject to
all of the terms and conditions set forth in the Plan and the Addendum,
including future amendments thereto, if any, pursuant to the terms thereof,
which Plan and Addendum are incorporated herein by reference as a part of this
Agreement. In the event of any conflict between the Plan, the Addendum and this
Agreement, the provisions of the Plan will prevail.  Colleague’s rights
hereunder are subject to modification or termination in certain events, as
provided in the Plan, including without limitation such rules and regulations as
may from time to time be adopted or promulgated in accordance with paragraph 1.3
of the Plan.  Capitalized terms not defined in this Agreement shall have the
meanings set forth in the Plan and the Addendum.

 

7.                                      Employment Relationship.  For purposes
of this Agreement, Colleague shall be considered to be in the employment of the
Company as long as Colleague remains a Colleague of either the Company, any
successor corporation or a parent or subsidiary corporation (as defined in
section 424 of the Internal Revenue Code) of the Company or any successor
corporation.  Any question as to whether and when there has been a termination
of such employment, and the cause of such termination, shall be determined by
the Committee, or its delegate, as appropriate, and its determination shall be
final.

 

8.                                      Committee’s Powers.  No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering any of the
powers, rights or authority vested in the Committee or, to the extent delegated,
in its delegate pursuant to the terms of the Plan or resolutions adopted in
furtherance of the Plan, including, without limitation, the right to make
certain determinations and elections with respect to the Restricted Stock Units
and Dividend Equivalent Units.  All decisions of the Committee (as established
pursuant to the Plan) with respect to any questions concerning the application,
administration or interpretation of the Plan will be conclusive and binding on
the Company and Colleague.

 

9.                                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Colleague.

 

10.                               Dispute Resolution.  If a dispute arises
between Colleague and Company in connection with the Restricted Stock Unit
Award, including Dividend Equivalent Units, the dispute will be resolved by
binding arbitration with the American Arbitration Association (AAA) in
accordance with the AAA’s Commercial Arbitration Rules then in effect.

 

4

--------------------------------------------------------------------------------


 

11.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of the date first above written.

 

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

Colleague

 

5

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AWARD AGREEMENT

ADDENDUM

 

THIS ADDENDUM TO THE RESTRICTED STOCK UNIT AWARD AGREEMENT provides the rules
and procedures relating to the grant of the Award and the operation of the
Restricted Stock Unit Account and the Dividend Equivalent Unit Account.

 

A.            Whenever the following terms are used in the Restricted Stock Unit
Award Agreement or in this Addendum, they shall have the meaning specified
below, unless the context clearly indicates to the contrary:

 

Dividend Equivalent Unit Account means the memorandum account maintained by the
Company or its agent on behalf of Colleague which is credited with Dividend
Equivalent Units and debited and credited with earnings and losses on Investment
Options under this Agreement.

 

Dividend Equivalent Unit means a unit of measurement which is deemed for
bookkeeping and payment purposes to represent one dollar ($1.00) solely for
purposes of this Agreement.

 

Fair Market Value shall mean, with respect to Common Stock of the Company, the
price at which the Stock sold on the last normal transaction of the trading day
on a specified date, or if no trading occurs on such specified date, on the most
recent preceding business day on which trading occurred, as quoted on the New
York Stock Exchange.

 

Investment Options shall mean the investment indices or securities selected by
the Company  among which the Colleague will select for the purpose of
determining how the Colleague’s Dividend Equivalent Unit Account will be deemed
to be invested in order to determine the amount of earnings or losses to be
credited or debited to the Colleague’s Dividend Equivalent Unit Account.
Specifically, the Investment Options are the S&P 500 Composite Index, the Lehman
Brothers Aggregate Bond Index and the Three Month U. S. Treasury Bill.

 

Investment Performance shall mean the total return amount of the S&P 500
Composite Index and the Lehman Brothers Aggregate Bond Index for these
Investment Options and the average quarterly yield of the Three Month U.S.
Treasury Bill Investment Option reported in the Wall Street Journal or if not so
reported, in any nationally recognized financial publication, as of the last day
of each calendar quarter.

 

Restricted Stock Unit means a non-voting unit of measurement which is deemed for
bookkeeping and payment purposes to represent one outstanding share of Common
Stock of the Company solely for purposes of this Agreement.

 

Restricted Stock Unit Account means the memorandum account maintained by the
Company on behalf of each Colleague which is credited with Restricted Stock
Units under this Agreement.  Each Restricted Stock Unit represents the right to
receive a distribution of one Share as provided in the Restricted Stock Unit
Award Agreement and this Addendum.

 

Shares means shares of the Company’s Common Stock.

 

6

--------------------------------------------------------------------------------


 

B.            Restricted Stock Unit Account.  As soon as practical following the
Award Date, the Company shall credit the Colleague’s Restricted Stock Unit
Account with the number of Restricted Stock Units awarded.

 

C.            Dividend Equivalent Unit Account. As soon as practical following
each of the Company’s dividend payable dates, the Colleague’s Dividend
Equivalent Unit Account shall be credited with the number of Dividend Equivalent
Units equal to the dividends paid by the Company during the quarter on a number
of Shares equal to the aggregate number of Restricted Stock Units in the
Colleague’s Restricted Stock Unit Account as of the record date for such
quarter’s dividend payment. Colleague shall be given the opportunity to elect
one or more of the Investment Options for the purpose of determining the
Investment Performance of the Colleague’s Dividend Equivalent Unit Account. 
Colleague’s initial election shall remain effective until amended; amendments
will be allowed no more than once per calendar quarter and will be effective for
the quarter following the quarter in which the election is made.  If Colleague
does not make an election, then Colleague’s Investment Performance will be
calculated using the Three Month U.S. Treasury Bill Investment Option. The
Colleague’s Dividend Equivalent Units will be increased or decreased at the end
of each calendar quarter to reflect the results of such quarter’s Investment
Performance on the Investment Options selected by the Colleague.

 

D.            Distributions.  As soon as practical following Colleague’s
termination of employment, the Restricted Stock Units credited to the
Colleague’s Restricted Stock Unit Account, which are not subject to forfeiture
as provided in the Plan, shall be converted to whole Shares, the Dividend
Equivalent Units credited to the Colleague’s Dividend Equivalent Unit Account
shall be converted to cash and the Shares and the cash shall be distributed to
the Colleague (or, in the event of his or her death, the Colleague’s
Beneficiary).  At the discretion of the Committee, the distribution may be
delayed until  immediately following the end of the calendar year in which
occurs Colleague’s termination.

 

E.             Adjustments in Case of Changes in Common Stock.  If there shall
occur any change in the outstanding Shares of the Company’s Common Stock such as
described in Section 7.2(a) of the Plan, the Company shall make such
proportionate and equitable adjustments consistent with the effect of such event
on stockholders generally, as the Committee determines to be necessary or
appropriate, in the number, kind and/or character of Shares of Stock or other
securities, property and/or rights contemplated hereunder, including any
appropriate adjustments to the market prices used in the determination of the
number of Shares and Restricted Stock Units, and in rights in respect of the
Colleague’s Restricted Stock Unit Account credited under this Agreement so as to
preserve the benefits intended.

 

F.             Plan Construction.  It is the intent of the Company that
transactions pursuant to the Plan satisfy and be interpreted in a manner that
satisfies the applicable conditions for exemption under Rule 16b-3 promulgated
under the Exchange Act (“Rule 16b-3”) so that to the extent consistent therewith
the crediting of Restricted Stock Units and Dividend Equivalents and the
distribution of Shares and the balance remaining in the Dividend Equivalent Unit
Account hereunder will be entitled to the benefits of Rule 16b-3 or other
exemptive rules under Section 16 of the Exchange Act and will not be subjected
to avoidable liability thereunder.

 

G.            Unfunded Plan.  The liability of the Company to the Colleague
under this Restricted Stock Unit Award Agreement shall be that of a debtor only
pursuant to such contractual obligations as are created by the Plan, the
Agreement and this Addendum, and no such obligation of the Company shall be
deemed

 

7

--------------------------------------------------------------------------------


 

to be secured by any assets, pledges, or other encumbrances on any property of
the Company.  The Company has not segregated or earmarked any Shares or any of
the Company’s assets for the benefit of Colleague or his/her beneficiary or
estate, and the Plan does not, and shall not be construed to, require the
Company to do so.  The Colleague and his/her beneficiary or estate shall have
only an unsecured, contractual right against the Company with respect to any
Restricted Stock Units or Dividend Equivalent Units, and such right shall not be
deemed superior to the right of any other creditor.

 

8

--------------------------------------------------------------------------------